Citation Nr: 0027398	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  94-45 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased disability evaluation for 
left knee medial collateral ligamental sprain residuals, 
post-fibular strain residuals, and a possible left meniscus 
tear, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to December 
1983.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a December 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO). 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Oakland, California, RO which denied an increased disability 
evaluation for the service-connected left knee medial 
collateral ligamental sprain residuals, post-fibular strain 
residuals, and a possible left meniscus tear.  In September 
1994, the Oakland, California, RO denied service connection 
for post-traumatic stress disorder (PTSD).  In October 1998, 
the veteran was scheduled for a December 1998 hearing before 
a Member of the Board sitting at the Oakland, California, RO.  
The veteran subsequently moved to Alabama. 

In November 1998, the veteran's claims file was transferred 
to the Montgomery, Alabama, RO.  In December 1998, the 
veteran was scheduled for a video hearing before a Member of 
the Board.  In December 1998, the appeal was certified to the 
Board.  In January 1999, the veteran declined the scheduled 
video hearing and requested a hearing before a Member of the 
Board sitting at the RO.  In February 1999, the RO scheduled 
the veteran for an April 1999 hearing before a Member of the 
Board sitting at the RO.  The veteran subsequently failed to 
report for the scheduled hearing. 

In an August 1999 written statement, the veteran requested 
that his video hearing before a Member of the Board be 
"rescheduled."  In October 1999, the Board remanded this 
case to the RO for a hearing.  A hearing was held before the 
undersigned in June 2000.  At that time, the veteran was in 
California.  Consequently, it appears that this case should 
be returned to the Oakland, California, RO.   


REMAND

With regard to the claim of entitlement to service connection 
for PTSD, the threshold question in this case is whether the 
veteran has presented evidence of a well-grounded claim.  The 
U.S. Court of Appeals for Veterans Claims (Court) has defined 
a well-grounded claim as a claim which is plausible, that is 
meritorious on its own or capable of substantiation.  If he 
has not, his appeal must fail.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If he 
has not submitted evidence of a well-grounded claim, there is 
no duty to assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for the Federal Circuit has affirmed the 
principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); 38 U.S.C.A. § 5107(a) (West 1991); and 38 C.F.R. 
§ 3.159(a) (1999).  In order to submit a "well-grounded" 
claim, the Court has found that a veteran must supply 
competent evidence of a current disability, evidence of an 
incurrence or aggravation of a disease or injury in service 
and evidence of a nexus between the inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Based on a review of the current evidence of record, the 
Board would construe the veteran's testimony as alleging the 
existence of records that would substantiate his claim.  At 
the hearing held before the Board in June 2000, the veteran 
indicated that additional medical records were available, 
that he had been diagnosed with PTSD, and that these records 
were available from the VA (though this is not clear).  In 
this regard, the Court has found that where the determinant 
issue involves a question of medical diagnosis or medical 
causation, such as whether a veteran has PTSD, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

At this time, medical records do not indicate that the 
veteran has PTSD.  While the veteran provided testimony at 
the hearing, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).

The Board has been placed on notice of evidence that may be 
pertinent to the veteran's claim, a medical opinion from a VA 
medical provider.  In Robinette v. Brown, 8 Vet. App. 69 
(1995), the Court held that even where a claim is not well 
grounded, the Secretary had imposed upon himself a further 
duty to advise the appellant of what additional evidence was 
necessary to complete the application for the benefit sought 
under 38 U.S.C.A. § 5103(a).  

The Court has also held, however, that what a physician has 
told a veteran, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.  Thus, the veteran's statements or testimony 
regarding what a  doctor said can not be the basis to make 
this claim well grounded.  Further, the obligations within 
Robinette exist only in the limited circumstances where the 
veteran has referenced known and existing evidence.  See Epps 
v. Brown,  9 Vet. App. 341, 344 (1996).  

In this instance, the veteran is advised that, while he can 
provide evidence on symptoms or manifestations in service 
perceptible to a lay party, he must submit evidence from a 
party with medical expertise to establish both the existence 
of a current disability and a nexus between that current 
disability and a disease or injury of service origins. 

Concerning the claim of entitlement to an increased 
disability evaluation for the left knee medial collateral 
ligamental sprain, the RO scheduled an examination to be 
conducted a VA Medical Center (VAMC).  The veteran failed to 
report for the examination.   In this case, the veteran has 
not been informed of the consequences of his failure to 
attend this evaluation.  38 C.F.R. § 3.655(b) (1999) states:

Original or reopened claim, or claim for 
increase. When a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The governing regulations provide that where there is the 
reasonable probability of a valid claim, a VA examination 
will be scheduled and "[i]ndividuals for whom [VA] 
examinations have been authorized and scheduled are required 
to report for such examinations."  38 C.F.R. § 3.326(a) 
(1999).  Under 38 C.F.R. § 3.655, in the case of his claim 
for increase, if the veteran fails, without good cause, to 
report for a current VA examination, the claims will be 
denied.  The Board notes this regulatory provision is not 
discretionary but mandatory.  Neither the RO nor the Board 
would have the authority to purport to adjudicate a claim for 
increase on the merits where a claimant failed to report for 
a scheduled examination "without good cause."  The 
governing regulations also provide that if he fails to report 
for a scheduled VA examination "without good cause," and 
the matter at issue is an "original compensation claim" the 
claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b).  

The veteran has not been advised of the governing regulations 
concerning his duty to report for the examination and the 
substantive impact a failure to report for an examination 
"without good cause" has on a claim for increase.  If he 
does not wish to be evaluated again, he may withdraw his 
claims.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  Withdrawal 
may be made by the appellant or by an authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).

Having reviewed the record in light of these considerations, 
the Board finds that a remand is warranted for the following 
actions to cure any due process defect prior to resolution of 
this matter on the merits:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims, including, most importantly, any 
medical record from any doctor who has 
diagnosed the veteran with PTSD.  Any 
recent treatment of the veteran should 
also be obtained.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records that 
have not been previously secured.

3.  The RO should arrange for a VA 
examination to determine the nature, 
extent and severity of the veteran's 
service-connected disability.  The claims 
folder or the pertinent medical records 
contained therein must be reviewed by the 
examiner in conjunction with the 
examination.  A copy of this remand must 
be reviewed by the examiner.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings 
and comment on the functional limitation, 
if any, caused by the veteran's service 
connected disability.  The examiner 
should provide explicit responses to the 
following questions:

(a)  What are the manifestations of the 
service-connected left knee disability?

(b)  Does the veteran have complaints of pain 
that he attributes to his service-connected 
disability?  If so, the examiner must 
specifically comment on the presence or 
absence of any objective manifestation that 
would demonstrate functional impairment due 
to pain attributable to the service-connected 
disability, such as pain on movement, 
swelling, deformity or atrophy of disuse or 
any other objective finding that supports or 
does not support the level of subjective 
complaints.  

(c)  Does the veteran have incoordination or 
an impaired ability to execute skilled 
movements smoothly as a result of his 
service-connected disability?  If so, the 
examiner should comment on the severity of 
his incoordination and the effects 
incoordination has on his ability to 
function.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Should the veteran fail to appear for 
the examination, the RO should obtain and 
place in the claims folder a copy of the 
notice to report for the examination sent 
to the veteran by the VA medical 
facility, or documentation from the 
medical facility establishing that the 
notice to report for the examination was 
sent to the last address of record.  The 
RO should notify the veteran that he has 
failed to report for examination, as 
required by 38 C.F.R. § 3.326(a) and the 
provisions of 38 C.F.R. § 3.655.  He 
should be invited to provide an 
explanation for his failure to report 
and, if he demonstrates "good cause" 
for his failure to report, arrange for 
him to be rescheduled for examination.

6.  The PTSD claim should be reviewed by 
the RO in light of the instructions 
mandated by the Court in Caluza, Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997), 
Zarycki v. Brown, 6 Vet. App. 91 (1993), 
as well as the discussion above.  
Notwithstanding any medical diagnosis or 
opinion of record, the RO may also make 
an adjudicative determination as to this 
issue based upon credibility findings 
concerning not only the alleged stressor 
events, but also as to the credibility of 
reported subjective symptoms.  

7.  The disability evaluation for left 
knee must be within the analytical 
framework provided by the Court in DeLuca 
v. Brown, 8 Vet. App. 202, 205-6 (1995), 
and it should consider alternative 
diagnostic criteria, other than that 
provided under Diagnostic Code 5257.  
Further, the RO should consider the 
applicability of the Court's decision in 
Esteban v. Brown, 6 Vet. App. 259 (1994), 
with respect to the veteran's entitlement 
to separate ratings for his left knee 
disorder.  In this regard, should the RO 
find that the knee disability involves 
arthritis, a determination whether a 
separate rating is in order for this 
condition should be made within the 
analytical framework provided by the VA 
General Counsel's holding in VAOPGCPREC 
23-97.  

The veteran is advised that any 
additional claims will not before the 
Board unless the determination of the RO 
is unfavorable, and he files a timely 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board pursuant to 38 
U.S.C.A. § 7105 (West 1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



